Citation Nr: 0713561	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, to include arthritis. 
 
2.  Entitlement to service connection for residuals of left 
foot cyst excision.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1970.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2005 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that, among other things, denied service connection for 
left and right foot disabilities. 

The appellant was afforded a personal hearing in February 
2006 in Washington, DC before the undersigned Veterans Law 
Judge.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran presented testimony on personal hearing in 
February 2006 to the affect that he now has right foot 
disability, including arthritis, as the result of a twisting 
injury during active duty.  He also testified that he 
developed cysts of the left foot during active duty for which 
he underwent surgery, and now has residual symptomatology, 
including swelling.  

Review of the service medical records discloses that the 
veteran received treatment for both feet and ankles during 
active duty.  A private physician, J. D. S., M.D., wrote in 
May 2004 that the appellant had hallux rigidus possibly 
related to prolonged walking, running and standing while in 
the military.  The Board observes, however, that the veteran 
has never been provided a VA examination specific to the feet 
to determine whether or not he has any continuing residuals 
as the result of in-service complaints and symptoms.  
Therefore a current VA examination, to include a medical 
opinion, is warranted.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record reflects that the appellant has 
received regular VA outpatient treatment for various 
complaints and disorders, including his feet, at VA 
Youngstown, Ohio.  He claims continuing foot symptoms since 
service.  VA clinical records dated between 1998 through 
April 2004 are of record.  As VA has notice of the existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  As well, pertinent VA records dating from 1970 to 
1998 should be requested and associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following actions:

1.  All VA clinical records dating from 
1970 through 1998, and from May 2004 to 
the present should be retrieved from 
the Youngstown, Ohio VA facility and 
associated with the claims folder.

2.  After a reasonable period of time 
for receipt of additional information 
requested above, the veteran should be 
scheduled for a VA orthopedic 
examination, to determine whether or 
not current bilateral foot disability 
is reasonably related to service.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of 
claimed foot disabilities.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether it is 
as least as likely as not that the 
veteran's foot disorders are related to 
symptoms he experienced during service, 
or are more likely of post service 
onset.  

The examiner should provide thorough 
rationale for the opinion expressed in 
the clinical report.

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

